SHINN, P. J.
Plaintiff appeals from judgments of dismissal following the sustaining of general demurrers without leave to amend in an action for damages and for a judgment declaring to be void two final judgments, described in the complaint, that were rendered in two prior actions to recover royalties under a community oil and gas lease.
In one way or another, the claims which are the foundation of the present action, and which plaintiff seeks to revive, have been adjudicated in favor of the defendants herein by judgments that have long since become final. (Howard v. General Petroleum Corp., 108 Cal.App.2d 25 [238 P.2d 145]; Howard v. General Petroleum Corp., 114 Cal.App.2d 91 [249 P.2d 585]; Howard v. General Petroleum Corp., 136 Cal.App.2d 168 [288 P.2d 308]; Stafford v. Yerge, 129 Cal.App.2d 165 [276 P.2d 649]; Stafford v. Yerge, 139 Cal.App.2d 851 [294 P.2d 721].) It would be a waste of time and effort to retrace the monotonous course of the litigation. Anyone who is in*317terested in its history will acquire complete information by reading the opinions in the cases we have cited. No facts are alleged in the complaint which cast doubt upon the validity of the former judgments or their conclusive effect. Anything we might add on the subject would not render any more secure the position of the defendants, and it would be Avasted upon Mr. Stafford. He is convinced that the Howards had meritorious claims in 1948, which he acquired by assignment, and is apparently unable to comprehend the effect of the many judgments that have been rendered adverse to his contentions. We have said to him before, and say again, and in his oAvn interest, that he has spent enough of his lifetime, to say nothing of prodigious efforts, in quest of a pot of gold at the end of a rainbow. This should be the end of his search.
The judgments are affirmed.
Wood (Parker), J., and Vallée, J., concurred.
A petition for a rehearing was denied June 19, 1957, and appellant’s petition for a hearing by the Supreme Court Avas denied July 24, 1957.